Case 3:18-cv-00749 Document 41 Filed 12/13/18 Page 1 of 3 PageID #: 380
Case 3:18-cv-00749 Document 41 Filed 12/13/18 Page 2 of 3 PageID #: 381
                                CERTIFICATE OF SERVICE

         I hereby certify that on December 13, 2018, I electronically filed the foregoing document
with the Clerk of the Court by using the CM/ECF system which will send a notice of electronic
filing to the following:

 Samuel F. Miller
 Nicholas R. Valenti
 A. Grace Van Dyke James
 Miller Legal Partners, PLLC
 Fifth Third Center – Suite 2000
 424 Church Street
 Nashville, TN 37219
 MillerLegalPartners.com




                                                    /s/ Paige W. Mills




    Case 3:18-cv-00749 Document 41 Filed 12/13/18 Page 3 of 3 PageID #: 382
